ORDER

PER CURIAM:
AND NOW, this 8th day of December, 1998, there having been filed with this Court by Steven Barry Zats his verified Statement of Resignation dated October 28, 1998, stating that he desires to resign from the Bar of the Commonwealth of *273Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Steven Barry Zats be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania; and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.